IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-22,937-20


EX PARTE CLEMMIE RAY WICKWARE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 20,124 IN THE 12TH JUDICIAL DISTRICT COURT

FROM WALKER COUNTY



 Per Curiam.
ORDER


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court the record on this application for a writ of habeas
corpus.  Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted
of aggravated assault and sentenced to fifty years' imprisonment.
	Applicant contends that he received ineffective assistance of counsel for numerous reasons,
in particular because counsel failed to object to Applicant being tried in restraints and having his
mouth duct-taped.  He also states that counsel failed to object to the presence of uniformed officers
sitting at counsel table which prevented Applicant from communicating with counsel during the trial,
and that uniformed officers escorted him to the witness stand and stood next to him while he testified. 
He also alleges that counsel failed to investigate and failed to object to the use of a videotape
(apparently of the commission of the offense) at trial, that Applicant alleges was altered.
	On September 13, 2006, this Court remanded this application to the trial court for findings
of fact and conclusions of law.  On December 22, 2006, the trial judge made extensive findings of fact
and conclusions of law which were based upon affidavits, the testimony at live hearings, Applicant's
habeas corpus application, the State's response, and official court documents and records.  He also
recommended that relief be denied.   
	These findings, though extensive, did not fully address all fact issues necessary to resolution
of the claims that Applicant had made and upon which we remanded for resolution.  Nonetheless, this
Court has undertaken an independent review of all the evidence in the record.  Therefore, based upon
the trial judge's findings of fact and his conclusions of law, as well as this Court's independent review
of the entire record, we DENY relief on applicant's writ of habeas corpus.
	IT IS SO ORDERED ON THIS THE 4TH DAY OF APRIL, 2007.

Filed:
Do Not Publish